DETAILED ACTION

Claims 1-2, 6-13, 15-25 and 27-29 are under consideration. 
Any rejections from the previous Official Action not repeated below are withdrawn. 
Independent claim 1 recites that the “wherein the provided sugar hydrate was jet milled at a milling temperature less than 35oC and retains hydration of the sugar hydrate”.  The term “was jet milled” is similar to a product-by-process recitation as the jet of step milling is not actively recited and construed in a similar manner (i.e., based on the structure of the sugar hydrate itself). 
Claim 27 recites wherein the method further comprises reducing a-the particle size of the dextrose monohydrate to less than 60 microns by jet milling at a milling temperature less than 35 °C to reduce a dehydration temperature of the dextrose monohydrate and retain hydration of the dextrose monohydrate prior to the step of adding a sugar hydrate additive. Claim 27 is interpreted as requiring an active step of jet milling. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,505,982 (KRAWCZYK) in view of DE 1083636 (translation provided by applicant)
As to claims 1-2, 25 and 29-30, it is noted that independent claim 1 recites that the provided sugar hydrate was milled at a milling temperature of less than 35oC and retains hydration of the sugar hydrate. Thus, the jet milling is not an active step. As such, this recitations has been interpreted in the same manner as a product by process claim, i.e., "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself  the sugar hydrate
 KRAWCZYK teaches formulating a chocolate blend of a sweetener and a confectionery fat (col. 2, lines 53-56). KRAWZYK teaches that chocolate is predominately sugar and cocoa particle (col. 8, lines 40-42).  The blend further includes milk solids (i.e., in the form of milk powder).  
KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a particle size of 20 microns facilitates improved mouthfeel.  Larger sizes result in a chalky feeling.  Thus, it would have been obvious to one skilled in the art to use particle sizes less than 60 microns. 
The sweetener (which can be sugar/sucrose) can be in amount of 0.5 to 50% by weight of the composition (col. 9, lines 50-60).  This overlaps the claimed amount of sweetener of at least 34%.  Thus it would have been obvious to one skilled in the art to add at least 34% sweetener and in the form of sugar, as claimed. 
The mixture is subjected to conching at a temperature not to exceed 150oF (i.e., 65oC).  It would have been obvious to use conching temperatures of at least 50oC. A paste is formed that is tempered at a cooler temperature 86oF (i.e., 30oC) (see col. 33, Example 30).  Thus, the product is cooled and it would have been obvious to do so at a temperature below 40oC.    Tempering refers to a process of heating and cooling chocolate to prepare it for dipping and enrobing. The tempering process ensures that the cocoa butter in chocolate hardens in a uniform crystal structure.  In Examples 29 (a-c), the tempering follows conching. 
KRAWCZYK does not teach adding dextrose monohydrate. 
DE1083636 teaches that one can add dextrose monohydrate to chocolate after conching (pg. 2, first full paragraph).   The hydrate can replace some or all of the sucrose.  The sole replacement of dextrose monohydrate is merely a preference.  This is evidenced at page 1, lines 1-5. DE1083636 explicitly teaches adding additional sweeteners in the third full paragraph on page 2.  In this regard, it would have been obvious to vary the amount of sugar hydrate added in the composition.
DE1083636 teaches one should add dextrose monohydrate after conching because of the temperature limitations of the dextrose monohydrate.  The lower temperature prevents water from the hydrate leaving the crystalline structure (see second and fourth full paragraphs of page 2). DE1083636 teaches to adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2).  This overlaps the claimed step of adding the sugar hydrate and blending the ingredients at a temperature of “40oC or less”.  The purpose of adding dextrose monohydrate is to provide a chocolate with that resists forming a fat bloom. Another advantage is seen in regards to taste, in that chocolates with dextrose hydrates allow the cocoa aroma to emerge with particular salience and are less sweet than the customary, sucrose-based chocolates. Also, a chocolate produced only with dextrose hydrate has a pleasantly cool, refreshing taste (see page 2 of translation, penultimate paragraph).   
It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
As to claim 7, KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a particle size of 20 microns facilitates improved mouthfeel.  Larger size result in a chalky feeling.  The sugar hydrate comprises dextrose monohydrate (see DE1083636). DE1083636 teaches adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2). This touches on the claimed temperature of 35oC or less of claim 7.  The 
It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 

As to claim 8, it the Examiner’s position that the dextrose monohydrate of DE1083636 would have the same dehydration temperature as it is treated at the same temperatures of the present invention. Additionally, DE1083636 teaches to adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2).  This overlaps the claimed step of adding the sugar hydrate and blending the ingredients at a temperature of “40oC or less”.  It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
As to claims 9-11, Example 2 of  DE1083636 show blending 10 parts by weight of cocoa mass while adding 0.3 parts by weight of lecithin, 30 parts by weight of powdered whole milk and 41 parts by weight of dextrose hydrate, as well as of cocoa butter. The mixture can be molded or processed into other chocolate products. It would have been obvious to pre-blend the dextrose monohydrate into another fat (i.e., cocoa butter) and lecithin before adding to KRAWZCYK, as DE1083636 teaches the need to refine the hydrate containing mass at lower temperatures (see penultimate paragraph, pg. 2) .  The amount of sugar additive, dextrose and cocoa butter (i.e., additional confectionery fat) would vary based on the final chocolate product. It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
As to claim 15, the first process sequence further comprises standardizing the blend after the step of conching (see KRAWCZYK , col. 35, Example 30) 
As to claim 16, the sweetener of the first process sequence comprises sucrose and an amorphous sweetener (e.g., corn syrup, Table 25; 45g out of 993g=4.5%). 
As to claim 18, the step of cooling the paste to a solid forms the heat stable confectionery product without any post production thermal treatment (see KRAWCZYK, col. 35, Example 30). 
As to claim 19, the first process sequence further comprises refining the blend intermediate the steps of formulating and conching (see KRAWCZYK, col. 35, Example 30).
As to claim 20, the step of formulating in the first sequence comprises formulating the blend using at least one pre-ground ingredient (see KRAWCZYK, Example 36, e.g., premilled sugar). 
As to claim 22, the blend comprises the sweetener, the confectionery fat and the milk solids, wherein the milk solids include whole milk powder, non-fat dry milk powder, or a combination thereof (i.e., milk powder) (see KRAWCZYK , col. 35, Example 30) .
As to claim 23, the blend further comprises cocoa solids (i.e., in the form of chocolate liquor (see KRAWCZYK, col. 35, Example 30). 
As to claim 24, the blend comprises the sweetener, the confectionery fat and cocoa solids (see KRAWCZYK, col. 35, Example 30).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK and DE 1083636 as applied to claims  1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30   above, and further in view of United States Patent No. 3,961,980 (DUNSHEE).
At the outset, it is noted that paragraph [0040] of the present specification states that a flow aid can be added to the dextrose monohydrate.  The flow aid “is typically added up to about 10% by weight, typically about 1% to about 5% by weight, such as about 3% by weight, of the sugar hydrate being pulverized. Suitable flow aids include, but are not limited to, starches, fibers, phosphates, e.g. tricalcium phosphate, carbonates, e.g. calcium carbonate, silicates, e.g. calcium silicate, gluconates, e.g. calcium 
KRAWCZYK and DE 1083636 do not teach the addition of a flow aid.  However, DUNSHEE teaches the presence of a flow aid in the form of a starch (col. 1, lines 55-50). The starch is present in amounts of 1 to 5%.  This falls within the claimed amount of up to 10%. This prevents caking of dextrose monohydrate and dextrose monohydrate blends. 
It would have been obvious to provide a flow aid in the dextrose monohydrate of the above references to prevent caking of the dextrose monohydrate prior to processing.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK and DE 1083636 as applied to claims  1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30    above, and further in view of United States Patent Application Publication No. 2008/0248186 (BRUSE).
The references cited above are silent as to using a ball mill.  However, BRUSE teaches mixing cocoa butter, cocoa liquor, sugar, milk powder, lactose, whey powder and vanilla in a conching machine (water jacket mixer) for 24 hours. At the end of the 24 hours, add the lecithin. Refine the chocolate composition in a ball mill until the particles achieve 25 micrometer [0071].It would have been obvious to treat the paste of the reference above with a mill as taught by BRUSE, as BRUSE teaches the use of  a ball mill to obtain the desired particle size of ingredients for a chocolate. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK and DE 1083636 as applied to claim1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30 above, and further in view of United States Patent No. United States Patent No. 6,881,432 (BERGERIE). 
Claim 17 is directed to a flowable paste includes from about 2% to about 20% by weight dextrose monohydrate, the dextrose monohydrate being pre-sized and having a water equivalent of or processed into other chocolate products. The amount of sugar additive would vary based on the final chocolate product. 
The above-identified reference do discuss presizing the dextrose monohydrate. 
BERGERIE teaches providing a dextrose monohydrate having a remarkable density and particle size to provide good flowability (col. 2, lines 40-50).  This impacts how the product dissolves and whether the product cakes when working with the powder (col. 2, lines 59-62The water content of the dextrose hydrate in powder form is greater than 1% and more particularly in the range 2% (col. 3, lines 65-68).  It would have been obvious to provide a dextrose monohydrate with the claimed water content and pre-sized to make sure the powder has good flowability.  


Claims 1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 27-32  are rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK DE and  United States Patent No. 8,074,906 (TALTON). 
As to claims 1-2, 25 and 29-30 , KRAWCZYK teaches formulating a chocolate blend of a sweetener and a confectionery fat (col. 2, lines 53-56). KRAWZYK teaches that chocolate is predominately sugar and cocoa particle (col. 8, lines 40-42).  The blend further includes milk solids (i.e., in the form of milk powder).  
KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a particle size of 20 microns facilitates improved mouthfeel.  Larger sizes result in a chalky feeling.  Thus, it would have been obvious to one skilled in the art to use particle sizes less than 60 microns. 
The sweetener (which can be sugar/sucrose) can be in amount of 0.5 to 50% by weight of the composition (col. 9, lines 50-60).  This overlaps the claimed amount of sweetener of at least 34%.  Thus it would have been obvious to one skilled in the art to add at least 34% sweetener and in the form of sugar, as claimed. 
The mixture is subjected to conching at a temperature not to exceed 150oF (i.e., 65oC).  It would have been obvious to use conching temperatures of at least 50oC. A paste is formed that is tempered at a cooler temperature 86oF (i.e., 30oC) (see col. 33, Example 30).  Thus, the product is cooled and it would have been obvious to do so at a temperature below 40oC.    Tempering refers to a process of heating and cooling chocolate to prepare it for dipping and enrobing. The tempering process ensures that the cocoa butter in chocolate hardens in a uniform crystal structure.  In Examples 29 (a-c), the tempering follows conching. 
KRAWCZYK does not teach adding dextrose monohydrate. 
DE1083636 teaches that one can add dextrose monohydrate to chocolate after conching (pg. 2, first full paragraph).   The hydrate can replace some or all of the sucrose.  The sole replacement of dextrose monohydrate is merely a preference.  This is evidenced at page 1, lines 1-5. DE1083636 explicitly teaches adding additional sweeteners in the third full paragraph on page 2.  In this regard, it would have been obvious to vary the amount of sugar hydrate added in the composition.
DE1083636 teaches one should add dextrose monohydrate after conching because of the temperature limitations of the dextrose monohydrate.  The lower temperature prevents water from the hydrate leaving the crystalline structure (see second and fourth full paragraphs of page 2). DE1083636 teaches to adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2).  This overlaps the claimed step of adding the sugar hydrate and blending the ingredients at a temperature of “40oC or less”.  The purpose of adding dextrose monohydrate is to provide a chocolate with that resists forming a fat bloom. Another 
It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
The references cited above are silent as to using a jet mill.  
TALTON teaches a process for milling powders with a jet mill. It is a cost effective for preparing particles that crystalize.  The powder may comprise particles having diameters from less than about 100 nanometers to greater than about 1 mm.  At col. 5, lines 10-15, TALTON teaches that the milling may occur at a temperature of about 20 oC or lower. This falls within the claimed amount of less than 35oC. 
It would have been obvious to treat the mixture of the references above with a mill as taught by TALTON, as TALTON teaches that jet milling can produce powders of a particle size of 200nm to 1mm with improved flow and other properties (col. 1, lines 30-40). 

As to claim 7, KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a particle size of 20 microns facilitates improved mouthfeel.  Larger size result in a chalky feeling.  The sugar hydrate comprises dextrose monohydrate (see DE1083636). DE1083636 teaches adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2). This touches on the claimed temperature of 35o
It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 

As to claim 8, it the Examiner’s position that the dextrose monohydrate of DE1083636 would have the same dehydration temperature as it is treated at the same temperatures of the present invention. Additionally, DE1083636 teaches to adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2).  This overlaps the claimed step of adding the sugar hydrate and blending the ingredients at a temperature of “40oC or less”.  It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
As to claims 9-11, Example 2 of  DE1083636 show blending 10 parts by weight of cocoa mass while adding 0.3 parts by weight of lecithin, 30 parts by weight of powdered whole milk and 41 parts by weight of dextrose hydrate, as well as of cocoa butter. The mixture can be molded or processed into other chocolate products. It would have been obvious to pre-blend the dextrose monohydrate into another fat (i.e., cocoa butter) and lecithin before adding to KRAWZCYK, as DE1083636 teaches the need to refine the hydrate containing mass at lower temperatures (see penultimate paragraph, pg. 2) .  The amount of sugar additive, dextrose and cocoa butter (i.e., additional confectionery fat) would vary based on the final chocolate product. It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
As to claim 15, the first process sequence further comprises standardizing the blend after the step of conching (see KRAWCZYK , col. 35, Example 30) 
As to claim 16, the sweetener of the first process sequence comprises sucrose and an amorphous sweetener (e.g., corn syrup, Table 25; 45g out of 993g=4.5%). 
As to claim 18, the step of cooling the paste to a solid forms the heat stable confectionery product without any post production thermal treatment (see KRAWCZYK, col. 35, Example 30). 
As to claim 19, the first process sequence further comprises refining the blend intermediate the steps of formulating and conching (see KRAWCZYK, col. 35, Example 30).
As to claim 20, the step of formulating in the first sequence comprises formulating the blend using at least one pre-ground ingredient (see KRAWCZYK, Example 36, e.g., premilled sugar). 
As to claim 22, the blend comprises the sweetener, the confectionery fat and the milk solids, wherein the milk solids include whole milk powder, non-fat dry milk powder, or a combination thereof (i.e., milk powder) (see KRAWCZYK , col. 35, Example 30) .
As to claim 23, the blend further comprises cocoa solids (i.e., in the form of chocolate liquor (see KRAWCZYK, col. 35, Example 30). 
As to claim 24, the blend comprises the sweetener, the confectionery fat and cocoa solids (see KRAWCZYK, col. 35, Example 30).
Claim 27 recites a method for creating a heat stable confectionery product comprising: carrying out a first process sequence comprising formulating a blend of a sweetener comprising sucrose and a confectionery fat, the blend further including milk solids and cocoa solids, and
conching the blend at a conch temperature of at least 50 °C; thereafter adding a sugar hydrate additive including dextrose monohydrate to the blend, wherein the dextrose monohydrate has a particle size less than 60 microns produced by jet milling, the blend being at a blend temperature of 40 °C or less during the adding, at the completion of the first process sequence to form a flowable paste, the sucrose being present in an amount of at least 34% and the dextrose monohydrate being present in an amount of 2% to 20% by weight of the flowable paste; and
cooling the paste to a solid, the cooling of the paste forming the heat stable confectionery product without any post production thermal treatment . 
KRAWCZYK teaches formulating a chocolate blend of a sweetener and a confectionery fat (col. 2, lines 53-56). KRAWZYK teaches that chocolate is predominately sugar and cocoa particle (col. 8, lines 40-42).  The blend further includes milk solids (i.e., in the form of milk powder).  
KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a particle size of 20 microns facilitates improved mouthfeel.  Larger sizes result in a chalky feeling.  Thus, it would have been obvious to one skilled in the art to use particle sizes less than 60 microns. 
The sweetener (which can be sugar/sucrose) can be in amount of 0.5 to 50% by weight of the composition (col. 9, lines 50-60).  This overlaps the claimed amount of sweetener of at least 34%.  Thus it would have been obvious to one skilled in the art to add at least 34% sweetener and in the form of sugar, as claimed. 
The mixture is subjected to conching at a temperature not to exceed 150oF (i.e., 65oC).  It would have been obvious to use conching temperatures of at least 50oC. A paste is formed that is tempered at a cooler temperature 86oF (i.e., 30oC) (see col. 33, Example 30).  Thus, the product is cooled and it would have been obvious to do so at a temperature below 40oC.    Tempering refers to a process of heating and cooling chocolate to prepare it for dipping and enrobing. The tempering process ensures that the cocoa butter in chocolate hardens in a uniform crystal structure.  In Examples 29 (a-c), the tempering follows conching. 
KRAWCZYK does not teach adding dextrose monohydrate. 
KRAWCZYK does not teach the addition of dextrose monohydrate or jet milling. 
However, DE1083636 teaches that one can add dextrose monohydrate to chocolate after conching (pg. 2, first full paragraph).   The hydrate can replace some or all of the sucrose.  The sole replacement of dextrose monohydrate is merely a preference.  This is evidenced at page 1, lines 1-5. 
As to a particles size, KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a particle size of 20 microns facilitates improved mouthfeel.  Larger size result in a chalky feeling.  The sugar hydrate comprises dextrose monohydrate (see DE1083636). DE1083636 teaches adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2). This touches on the claimed temperature of 35oC or less of claim 7.  The particle size of the mixture is approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  
It would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate at particles size of less than 60 microns to maintain a good texture/mouthfeel and to inhibit fat bloom as taught by DE1083636. 
The references cited above are silent as to using a jet mill.  
TALTON teaches a process for milling powders with a jet mill. It is a cost effective for preparing particles that crystalize.  The powder may comprise particles having diameters from less than about 100 nanometers to greater than about 1 mm.
It would have been obvious to treat the mixture of the references above with a mill as taught by TALTON, as TALTON teaches that jet milling can produce powders of a particle size of 200nm to 1mm with improved flow and other properties (col. 1, lines 30-40). 

Claim 28 recites that the jet milling the sugar hydrate to the particle size less than 60 microns.
KRAWCZYK teaches the particle size of the mixture should be approximately 20 microns (example 20).  This reads on the claimed size of less than 60 microns.  Example 20 discusses that a 
Claim 31 recite that the dextrose monohydrate is present in an amount of 2% to 10% by weight of the flowable paste.
DE1083636 teaches that one can add dextrose monohydrate to chocolate after conching (pg. 2, first full paragraph).   The hydrate can replace some or all of the sucrose.  The sole replacement of dextrose monohydrate is merely a preference.  This is evidenced at page 1, lines 1-5. DE1083636 explicitly teaches adding additional sweeteners in the third full paragraph on page 2.  In this regard, it would have been obvious to vary the amount of sugar hydrate added in the composition, as one can control sweetness, bloom temperatures, color and fracture resistance (see pg. 4 of translation 1st and 2nd paragraphs). 
DE1083636 teaches one should add dextrose monohydrate after conching because of the temperature limitations of the dextrose monohydrate.  The lower temperature prevents water from the hydrate leaving the crystalline structure (see second and fourth full paragraphs of page 2). 
It would have been obvious to vary the amount of dextrose monohydrate needed based on the amount needed to fend of bloom. 
Claim 32 recites that the first process sequence further comprises tempering the blend after conching the blend. 
KRAWZYK teaches that the mixture is subjected to conching at a temperature not to exceed 150oF (i.e., 65oC).  It would have been obvious to use conching temperatures of at least 50oC. A paste is formed that is tempered at a cooler temperature 86oF (i.e., 30oC) (see col. 33, Example 30).  A paste is formed that is tempered at a cooler temperature 86oF (i.e., 30oC) (see col. 33, Example 30).  Thus, the product is cooled and it would have been obvious to do so at a temperature below 40oC.    Tempering refers to a process of heating and cooling chocolate to prepare it for dipping and enrobing. The 
Thus, it is obvious to optimize the tempering/conching temperature in order to achieve the desired dipping and enrobing.”


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK and DE 1083636 as applied to claims  1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30   above, and further in view of United States Patent No. 3,961,980 (DUNSHEE).
At the outset, it is noted that paragraph [0040] of the present specification states that a flow aid can be added to the dextrose monohydrate.  The flow aid “is typically added up to about 10% by weight, typically about 1% to about 5% by weight, such as about 3% by weight, of the sugar hydrate being pulverized. Suitable flow aids include, but are not limited to, starches, fibers, phosphates, e.g. tricalcium phosphate, carbonates, e.g. calcium carbonate, silicates, e.g. calcium silicate, gluconates, e.g. calcium gluconate, and combinations thereof”. . Thus, a flow aid is interpreted as potentially including starches, fibers, phosphates, e.g. tricalcium phosphate, carbonates, e.g. calcium carbonate, silicates, e.g. calcium silicate, gluconates.
KRAWCZYK and DE 1083636 do not teach the addition of a flow aid.  However, DUNSHEE teaches the presence of a flow aid in the form of a starch (col. 1, lines 55-50). The starch is present in amounts of 1 to 5%.  This falls within the claimed amount of up to 10%. This prevents caking of dextrose monohydrate and dextrose monohydrate blends. 
It would have been obvious to provide a flow aid in the dextrose monohydrate of the above references to prevent caking of the dextrose monohydrate prior to processing.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK, DE 1083636 and TALTON as applied to claims  1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30    above, and further in view of United States Patent Application Publication No. 2008/0248186 (BRUSE).
The references cited above are silent as to using a ball mill.  However, BRUSE teaches mixing cocoa butter, cocoa liquor, sugar, milk powder, lactose, whey powder and vanilla in a conching machine (water jacket mixer) for 24 hours. At the end of the 24 hours, add the lecithin. Refine the chocolate composition in a ball mill until the particles achieve 25 micrometer [0071].It would have been obvious to treat the paste of the reference above with a mill as taught by BRUSE, as BRUSE teaches the use of  a ball mill to obtain the desired particle size of ingredients for a chocolate. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over KRAWCZYK, DE 1083636 and TALTON as applied to claim1, 2, 6-8, 9-11, 15-16, 18-20, 22-25, 29-30 above, and further in view of United States Patent No. United States Patent No. 6,881,432 (BERGERIE). 
Claim 17 is directed to a flowable paste includes from about 2% to about 20% by weight dextrose monohydrate, the dextrose monohydrate being pre-sized and having a water equivalent of about 0.18% to about 1.80% prior to adding the sugar hydrate additive. Example 2 of  DE1083636 show blending 10 parts by weight of cocoa mass while adding 0.3 parts by weight of lecithin, 30 parts by weight of powdered whole milk and 41 parts by weight of dextrose hydrate, as well as of cocoa butter. The mixture can be molded or processed into other chocolate products. The amount of sugar additive would vary based on the final chocolate product. 
The above-identified reference do discuss presizing the dextrose monohydrate. 
BERGERIE teaches providing a dextrose monohydrate having a remarkable density and particle size to provide good flowability (col. 2, lines 40-50).  This impacts how the product dissolves and whether the product cakes when working with the powder (col. 2, lines 59-62The water content of the dextrose hydrate in powder form is greater than 1% and more particularly in the range 2% (col. 3, lines .  


Response to Arguments

Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. The Declaration by Xiaoying WANG of the same date is also acknowledged. 
The indefiniteness rejection of claim 27 is withdrawn in view of the changes to the claimes (i.e., actively reciting jet milling). 
The applicant argues that applicant’s low temperature jet milling of sugar hydrate/dextrose monohydrate of amended independent claims 1 and 27 maintains the water of hydration [see also point 9 of Wang Declaration].  The sugar hydrate/dextrose monohydrate of Applicant’s amended independent claims 1 and 27 is asserted as having a particle size of less than 60 microns prevents the sugar hydrate/dextrose monohydrate from having a negative impact on mouthfeel during consumption of the heat stable confectionery product, and the jet milling provides a distinguishing shape to the particles and provides the claimed particle size without loss of the water of hydration that may occur with other processes [see also points 11 and 12 of Wang Declaration].  It is also argued that Applicant’s jet milling provides a sugar hydrate/dextrose monohydrate with a lower dehydration temperature to provide the claimed heat stability [see also point 14 of Wang Declaration]. 
However, as to claim 1, these structural features or properties are recited other than the particle size and the claim does not even actively recite jet milling. There is no evidence to suggest the particles are distinct from the prior art. The particle size is taught as discussed above and the claims do not reference mouthfeel, stability or any other properties other than the hydrate is hydrated. 
It is argued that Krawczyk teaches a reduced calorie chocolate confection formed by a basic conventional chocolate-making process including blending, conching, and then cooling a chocolate mass of sugar and cocoa particles in fat to form a solid chocolate.  Moreover, it is argued that Krawczyk does not disclose, teach, or suggest jet milling. The Examiner points to Example 20 of Krawczyk as teaching “the particle size of the mixture should be approximately 20 microns” [Page 5, line 5, non-final office action dated October 19, 2020], but the particle size Krawczyk is describing is of the microcrystalline cellulose. Krawczyk does not disclose, teach, or suggest a particle size for any of the sweeteners. Krawczyk does not disclose, teach, or suggest using a sugar hydrate/dextrose monohydrate having a particle size of less than 60 microns by jet milling, as recited in amended independent claims 1 and 27.
However, as to particle size, the Krawczyk reference does teach that “the particle size of the mixture should be approximately 20 microns”.  This would have suggested to one skilled in the art to limit the particle size of the composition in general. 
The applicant also argues that Krawczyk teaches replacing sugar with sugar substitutes/alternate sweeteners in the chocolate mass to reduce calories. More specifically, Krawczyk states that “the sugar calories of the chocolate can be reduced. Typically, chocolates contain various monosaccharides or disaccharides. These can be replaced by alternate sweeteners. These include sugar substitutes, such as aspartame, acesulfame K and the like; sugar alcohols, such as maltitol, lactitol, mannitol, and xylitol, and the like; and other polysaccharides such as polydextrose, polyfructose, and the like. These sugar substitutes, also called alternate sweeteners, typically are not metabolized by the body, or are less efficiently metabolized than are the mono and disaccharides normally used in chocolate. ... Some or all of this sugar can be replaced using these alternate sweeteners. The sugar calorie content of chocolate, can thus be reduced” [column 9, lines 39-58 of Krawczyk], 
However, the rejection is not an anticipation rejected and the applicant fails to take the teachings of into Roerder (i.e., DE1083636).  Roerder teaches a process for making chocolate products that include dextrose monohydrate and sugar.  Roerder teaches t adding and blending the dextrose monohydrate after conching and at temperature between 35 and 45oC (see first full paragraph of page 2).  This overlaps the claimed step of adding the sugar hydrate and blending the ingredients at a temperature of “40oC or less”.  The purpose of adding dextrose monohydrate is to provide a chocolate with that resists forming a fat bloom. Another advantage is seen in regards to taste, in that chocolates with dextrose hydrates allow the cocoa aroma to emerge with particular salience and are less sweet than the customary, sucrose-based chocolates. Also, a chocolate produced only with dextrose hydrate has a pleasantly cool, refreshing taste (see page 2 of translation, penultimate paragraph).   

Thus, it would have been obvious to one skilled in the art to modify KRAWCZYK to include dextrose monohydrate to inhibit fat bloom as taught by DE1083636. 
The applicant argues that Roerder is limited to the replacement (i.e., an not mixture) of sugar with dextrose monohydrate.  In doing so, the applicant also argues that the Examiner has taken one teaching from Roederer, namely adding dextrose monohydrate (in place of sucrose) after any high temperature processes to maintain the water content of the dextrose monohydrate, and generalized and applied it to a process of Krawczyk without taking into consideration the teachings of Krawczyk and Roederer individually and as a whole. Krawczyk only teaches traits of a chocolate in the absence of dextrose monohydrate. Roederer Exhibit A only teaches traits of a chocolate with dextrose monohydrate as the sole or almost sole sweetener or a chocolate with sucrose as the sweetener. Neither Krawczyk nor Roederer discloses, teaches, or suggests what the final traits of a chocolate having mostly sweetener/sucrose and some dextrose monohydrate as the sweetener portion would be provide a chocolate having the traits of both heat stability and a characteristic traditional chocolate taste.  
However, neither reference teaches away from the claimed invention. Both references are directed to making confectionery products. , KRAWCZYK teaches formulating a chocolate blend of a sweetener and a confectionery fat (col. 2, lines 53-56). KRAWZYK teaches that chocolate is predominately sugar and cocoa particle (col. 8, lines 40-42).  The blend further includes milk solids (i.e., in the form of milk powder).  
Moreover, Roederer teaches that one can add dextrose monohydrate to chocolate after conching (pg. 2, first full paragraph).   The hydrate can replace some or all of the sucrose.  The sole replacement of dextrose monohydrate is merely a preference.  This is evidenced at page 1, lines 1-5. Roederer explicitly teaches adding additional sweeteners in the third full paragraph on page 2.  In this regard, it would have been obvious to vary the amount of sugar hydrate added in the composition.
It is also argued that Applicant’s Examples show surprising and unexpected results. Applicant’s Example 2 and Example 3 show that low temperature jet-milled sugar hydrate/dextrose monohydrate retain the water of hydration through the low temperature jet milling [see also point 21 of Wang Declaration].  The Applicant also cites to Example 5 and Example 8 as showing that low temperature jet-milled sugar hydrate/dextrose monohydrate release water at a lower dehydration temperature to provide a confectionery product with a greater yield value, which correlates to a greater heat stability, at temperatures in the range of 35 °C to 49 °C, relative to a confectionery product including unprocessed conventional very fine sugar hydrate/dextrose monohydrate, which is surprising and unexpected [see also point 22 of Wang Declaration],
However, each of these example require specific particle size, jet milling parameters and ingredients. The Examples are not commensurate in scope with the claims. [0056] teaches that dextrose monohydrate and cocoa powder were dry blended in the weight parts shown in Table 2. The dry blend 
The applicant also argues that the confectionery product formed by the claimed methods does not require any post-production thermal treatment steps to render it heat stable. Moreover, if the confection is stored in an unconditioned space or otherwise subjected to high temperature conditions, the water within the sugar hydrate/dextrose monohydrate is released, upon which the confection cures and thereby develops heat stability [see also point 24 of Wang Declaration]. 
However, this argument is not commensurate in scope with the claims as the claims remain open ended and do not exclude such steps.  
The applicant also argues that prior art processes that employ unprocessed, commercially available sugar hydrate/dextrose monohydrate require thermal curing, micro-wave heating, or baking, which results in a bloomed chocolate of bad appearance [see also point 25 of Wang Declaration].
However, Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features 
 An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
The applicant essentially argues that DUNSHEE does not remedy the deficiencies if Krawczyk and Roederer.  However, those reference are proper for the reasons noted above. 
The applicant essentially argues that Bruse does not remedy the deficiencies if Krawczyk and Roederer.  However, those reference are proper for the reasons noted above. 
The applicant essentially argues that Talton does not remedy the deficiencies if Krawczyk and Roederer.  However, those reference are proper for the reasons noted above. 
The applicant essentially argues that La Bergerie does not remedy the deficiencies if Krawczyk and Roederer.  However, those reference are proper for the reasons noted above. 


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ORLANDO can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP DUBOIS/
Examiner, Art Unit 1791

 /AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791